Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose an access flap for a luggage compartment comprising a basic body configured to close an opening into the luggage compartment, a bearing device to mount the basic body for an opening and closing movement; wherein the basic body has a fastening portion for fastening a covering device that is separate and removable from the basic body, the basic body further comprising a receiving volume configured to receive the covering device through a receiving slot, wherein the receiving slot is covered by a vehicle body part when the basic body is in a closed position, the bearing device being provided at a top of the basic body and the receiving slot being provided at a bottom of the basic body; wherein the covering device is only removable from the receiving volume by translating the covering device out of the basic body when the basic body is pivoted away from the vehicle to an open position. At least Huebner (US 9676339) discloses a covering device for a luggage compartment, wherein the covering device is received in a receiving volume, but Huebner does not disclose that the receiving volume is positioned in the basic body. At least Felkner (US 5743589) discloses a covering device received in a receiving volume in a basic body, but Felkner does not disclose that the covering device is only removable from the receiving volume by translating it out of the basic body when the basic body is in an open position. None of the prior art discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Also, to make the record clear:
the examiner is interpreting claim 7 as positively requiring the access flap due to the substantial limitations recited that are directed to narrowing the features/structures of the access flap; and,
For each independent claim, the recitation “one side of the enclosure of the receiving volume facing the interior of the vehicle” is clear as can be seen via the annotated figure inserted below and in light of the disclosure and prosecution history.

    PNG
    media_image1.png
    455
    650
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634